Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  134799(102)                                                                                          Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  DANIEL A. YOUNG, as Personal                                                                          Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  Representative of the Estate of PATRICIA                                                             Stephen J. Markman
  J. YOUNG,                                                                                            Diane M. Hathaway,
               Plaintiff-Appellant/                                                                                      Justices
               Cross-Appellee,
  v                                                                 SC: 134799
                                                                    COA: 266261
                                                                    Oakland CC: 2003-049093-NH
  PARTHA SHANKER NANDI, M.D.,
  SANTE BOLOGNA, M.D., and CENTER
  FOR DIGESTIVE HEALTH, a/k/a TROY
  GASTROENTEROLOGY, P.C.,
            Defendants-Appellees/
            Cross-Appellants,
  and
  WILLIAM BEAUMONT HOSPITAL-TROY,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for clarification of this Court’s October 3, 2008
  order is considered, and it is GRANTED. For the reasons stated in that order, the Court
  of Appeals erred in affirming the trial court’s denial of the defendants’ request for a
  hearing concerning attorney fees in the plaintiff’s favor as case evaluation sanctions
  under MCR 2.403(O)(6)(b). “Under the facts of this case, such a hearing was necessary.”
  In our October 3, 2008 order, we remanded this case to the Oakland Circuit Court “for a
  hearing on the subject of a reasonable attorney fee, consistent with Smith v Khouri, 481
  Mich 519 (2008).” We clarify, however, that such a hearing shall occur only if the
  Oakland Circuit Court first determines, on remand, that the plaintiff is still entitled to
  case evaluation sanctions in light of the rulings made by the Court of Appeals.

        We do not retain jurisdiction.

         CAVANAGH and WEAVER, JJ., would                            grant     reconsideration         and,        on
  reconsideration, would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2009                    _________________________________________
         d0120                                                                 Clerk